 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO ANTONIO HERNANDEZ,                          No. 1:16-cv-00716-DAD-JLT
12                      Plaintiff,
13           v.                                         ORDER GRANTING PLAINTIFF’S MOTION
                                                        FOR EXTENSION OF TIME, DEEMING
14    WINFRED M. KOKOR, et al.,                         PLAINTIFF’S OBJECTIONS TIMELY
                                                        FILED, ADOPTING FINDINGS AND
15                      Defendants.                     RECOMMENDATIONS IN FULL AND
                                                        DENYING PLAINTIFF’S MOTION TO
16                                                      ALTER OR AMEND JUDGMENT
17                                                      (Doc. Nos. 60, 65, 66)
18

19

20          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

21   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

22   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On September 7, 2018, the undersigned adopted the assigned magistrate judge’s findings

24   and recommendations and granted summary judgment in defendants’ favor. (Doc. No. 58.)

25   Judgment was entered that same day. (Doc. No. 59.) On September 21, 2018, plaintiff filed a

26   motion to alter or amend the judgment. (Doc. No. 60.) On December 14, 2018, the magistrate

27   judge issued findings and recommendations, recommending that plaintiff’s motion be denied.

28   (Doc. No. 65.) The findings and recommendations were served on the parties and contained
                                                        1
 1   notice that any objections were to be filed within fourteen days. (Doc. 65.) After requesting an

 2   extension of time, plaintiff filed objections on January 16, 2019, which the court deems timely

 3   filed. (Doc. Nos. 66, 67.)

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 6   objections, the undersigned concludes that the findings and recommendations are supported by

 7   the record and by proper analysis.

 8          Plaintiff’s motion and objections generally restate the arguments he advanced in

 9   opposition to summary judgment, which the court has already rejected. Moreover, as noted in the

10   findings and recommendations, plaintiff’s motion fails to present newly discovered evidence,

11   demonstrate clear error, or put forward an intervening change of law. See Wood v. Ryan, 759

12   F.3d 1117, 1121 (9th Cir. 2014). Finally, plaintiff fails to explain what new or different facts or

13   circumstances are claimed to exist which did not exist or were not previously shown, and why

14   those facts and circumstances were not shown at the time. L.R. 230(j).

15          Accordingly,

16          1.      Plaintiff’s motion for extension of time (Doc. 66) is granted;

17          2.      Plaintiff’s objections are deemed timely filed;

18          3.      The findings and recommendations issued on December 14, 2018 (Doc. 65) are

19                  adopted in full; and

20          4.      Plaintiff’s motion to alter or amend the judgment (Doc. 60) is denied.
21   IT IS SO ORDERED.
22
        Dated:     April 23, 2019
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                        2
